Case 4:20-cv-00029-JLK-RSB Document 13 Filed 06/20/20 Page 1 of 2 Pageid#: 76




                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

ELDRIDGE ROOSEVELT MEEKS, III,                        )
    Plaintiff                                         )
                                                      )
v.                                                    )       CASE NO. 4:20-cv-00029-JLK
                                                      )
THE CITY OF DANVILLE                                  )
                                                      )
and                                                   )
                                                      )
JACOB AMOS, LARRY DWAYNE LAND,                        )
JOHN PULLEY, JONATHAN EPPS,                           )
TODD HAWKINS and WILLIAM SHIVELY,                     )
     in their individual capacities                   )
                                                      )
and                                                   )
                                                      )
JOHN DOES 1-10,                                       )
     Defendants.                                      )


           PLAINTIFF’S MOTION TO STRIKE DEFENDANTS’ PLEA IN BAR
       COMES NOW the Plaintiff, by counsel, and moves this Court to strike the Defendants’

Plea in Bar (Dkt. 8). In support of his motion, the Plaintiff asserts that a Plea in Bar is not

permitted by the Federal Rules of Civil Procedure.

                                      Respectfully submitted,

                            ELDRIDGE ROOSEVELT MEEKS, III
                                      By Counsel


JAMES RIVER LEGAL ASSOCIATES
7601 Timberlake Road
Lynchburg, Virginia 24502
P (434) 845-4529
F (434) 845-8536
Case 4:20-cv-00029-JLK-RSB Document 13 Filed 06/20/20 Page 2 of 2 Pageid#: 77




By: /s/ M. Paul Valois
   M. Paul Valois, Esquire
   Counsel for Plaintiff
   Virginia State Bar No. 72326


                                CERTIFICATE OF SERVICE

I hereby certify that on this 20th day of June, 2020, I electronically filed the foregoing Motion
with the Clerk of this Court using the CM/ECF system, which will automatically send notice of
this filing to:

       James A. L. Daniel, Esquire
       Martha White Medley, Esquire
       Michael A. Nicholas, Esquire
       Panagiotis C. Kostopanagiotis, Esquire
       DANIEL, MEDLEY & KIRBY, P.C.
       P.O. Box 14125
       Roanoke, Virginia 24038
       P: (540) 983-7600
       F: (540) 983-7711
       jdaniels@dmklawfirm.com
       mmedley@dmklawfirm.com
       mnicholas@dmklawfirm.com
       pck@dmklawfirm.com

       Counsel for Defendants


                                                             /s/ M. Paul Valois




                                                -2-
